In consolidated neglect proceedings (one proceeding as to each child) pursuant to Family Court Act article 10, the Law Guardian, on behalf of the two children, appeals from an order of the Family Court, Kings County (Deutsch, J.), dated March 24, 1988, which, after a fact-finding hearing, dismissed the petitions against the respondent mother and directed that suitable housing be arranged by the petitioner for the respondent mother and her children.
Ordered that the order is affirmed, without costs or disbursements.
On the record before us, we find an insufficient basis to overturn the Family Court’s determination that the two children were not neglected within the meaning of Family Court Act § 1012 (f). While the children’s physical condition was in "imminent danger of becoming impaired” due to the unhealthy conditions present in their mother’s apartment, the petitioner failed to prove by a preponderance of the credible evidence that those conditions were the result of any failure on the part of the mother (Family Ct Act § 1012 [f] [i]; § 1046 [b] [i]). Furthermore, because the court directed the petitioner to find suitable housing for the mother and her children and to ensure that the children are not returned to the unhealthy apartment, we are convinced that the disposition made was in the best interests of the children. Mollen, P. J., Lawrence, Weinstein and Balletta, JJ., concur.